DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
International Search Report
There is no International Search Report corresponding to the claimed invention.
Claim Objections
Claim 8 is objected to because of the following informalities:  In line 4, the word “provide” should be amended to read “provided”.
.  Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 7, 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites the limitation “the cleaning isolation sleeve covers ends of the envelope and the smoking article 25zone by gluing”.  It is not clear if the cleaning isolation sleeve is intended to cover both ends of the envelope and/or both ends of the smoking article 25zone by gluing, if the cleaning isolation sleeve is intended to cover just the front 
Claim 4 recites the limitation “a fastening edge portion of the cleaning isolation sleeve is snapped around the outer 30wall of the envelope at the front end thereof”.  It is not clear how the fastening edge portion of the cleaning isolation sleeve is snapped around the outer 30wall of the envelope.  Is there a physical characteristic of the fastening edge portion that engages the outer 30wall of the envelope in such manner that the fastening edge portion snaps around the outer 30wall of the envelope?  Do the fastening edge portion and outer wall comprise a holding mechanism that snaps together?  Is the fastening edge portion elastic and thereby snaps around the outer wall?
Claim 7 recites the limitation “wherein the smoking article zone includes one or more of elongated strip-shaped smoking articles which are preliminarily formed in a cylindrical shape by paper rolls and arranged in the same order along the 10axial direction of the envelope”.  However, it is not clear what is intended by the limitation “arranged in the same order along the 10axial direction of the envelope” because no order has been previously specified to compare with.
Claim 9 recites the limitation “a total cross-sectional area that is 10-95% of a cross-sectional area of a controlled filtration unit”.  It is not clear what is meant by the term “a controlled filtration unit”.  The term is recited in the instant Specification, but is not defined as a part of the heat-not-burn cigarette.
Claim 13 depends from and inherits the indefiniteness of Claim 7 and is also rejected.

Allowable Subject Matter
Claims 1-2, 5-6, 8 and 10-12 are allowable over the prior art.
Claims 3-4, 7, 9 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  following is a summary of the relevant prior art.
Hayward et al (US 5159940) discloses a heat-not-burn smoking article comprising a sleeve, or envelope, comprising a cap with openings disposed at a front end of the envelope, and containing sequentially within the envelope from the cap a carbon heating source within an annular space and containing a fluid channel for air, a flavor bed to generate an aerosol when heated, a screen-like clip, a disc with an orifice, a hollow expansion chamber, a tobacco rod segment, and a filter segment at a mouth end.
Grant (US 2015/0027458) discloses a smoking article comprising a cigarette paper, or envelope, surrounding a rod containing in sequential order a combustible heat source, an aerosol-forming substrate, and a hollow transfer element.  A removable cap comprising a filter is coupled to the end of the rod opposite the combustible heat source during use of the article.  The removable cap is then coupled to the end of the rod containing the combustible heat source for safe disposal of the article.
Mironov et al (US 2015/0296882) discloses a smoking article comprising a wrapper, or envelope, surrounding a rod containing in sequential order a combustible 
Batista (US 2017/0318859) discloses a smoking article comprising a wrapper, or envelope, surrounding a rod containing in sequential order a combustible carbonaceous heat source configured to be lighted by friction, an air impermeable barrier, an aerosol-forming substrate, a hollow transfer and cooling element, a cooling element, a hollow element, and a mouthpiece section containing a filter.  A removable cap is positioned at the end of the article that covers the combustible carbonaceous heat source.
The prior art fails to disclose or fairly suggest a heat-not-burn cigarette comprising an envelope that is cylindrical and hollow, and a cleaning isolation sleeve disposed at a front end of the envelope and provided with a plurality of air inlet holes in a region thereof covering a cross section of the envelope, and has a thickness of 3 pm to 3 mm; and a smoking article zone that is, at one end thereof, intimately connected to the cleaning isolation 10sleeve. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748